DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending.

Specification
The disclosure is objected to because of the following informalities: idiomatic English usage throughout the entire specification.
Some examples are:
Paragraph 4 – “…the battery need be charged.”
Paragraph 7 – “Moreover, in a condition of the connection interface of the conventional electronic switching device having and starting UART function…”
Paragraph 8 “…a recognition program unit capable of switching UART function statuses of the innovative electronic switching device is urgent to be needed…”
Paragraph 18 “…an operation system of the computer 300 is 
a windows operation system…”
Paragraph 19 “…so a display screen 31 of the computer 300 will be without displaying information of device being unrecognized.”
Paragraph 24 is very hard to understand as written.

These are examples only and not a complete list of the problems with the specification. Please check and correct the entire specification.
Appropriate correction is required.

Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities: Idiomatic English usage. 
to be communicated with the computer…” Please change to: “…connected with the USB interface in communication 
Change the phrase “operation system” to “operating system” in all of the claims. Where it occurs.
Change claim 6 to “…wherein the microprogrammed control module is a microcomputer which is [[integrated to]] an integrated circuit chip.”
Please change claim 7 to “…wherein the electronic switching device is applied to an electronic product, and the UART function is applied in factory production tests and health management[[s.].”

This list may not be complete. Please thoroughly check all of the claims.
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 2 does not have boxes around the peripheral circuit system (element 102) or the multifunction module (element 101) making it very difficult to delineate which components of figure 2 are parts of these two elements. Additionally, the test point “TP21” appears to be labeled as element 102 which is the element number of the peripheral circuit system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20170269922).

	As to claim 1 Tian teaches:

a USB (Universal Serial Bus) interface, the USB interface being connected with a computer through a USB cable; (Fig. 5 and [0080)

a multifunction module (Fig 5 element 400) including a UART (Universal Asynchronous Receiver/Transmitter) circuit unit connected with the USB interface to be communicated with the computer, (Fig 45element 421 a converts USB to UART protocols and then transmits UART data to element 410) and a power supply electrically connected with the USB interface to be charged by the computer, ([0006], [0039], [0082] and [0087]) the UART circuit unit and the power supply being disposed in the electronic switching ([0039] a smartphone is known to have batteries that need to be re-charged)

a microprogrammed control module, (Fig 5 element 410) the UART circuit unit being connected between the USB interface and the microprogrammed control module; (Fig 5 see the path between elements 410, 421 and the PC)

a recognition program unit disposed in the microprogrammed control module, the recognition program unit storing a recognition software program compatible with an operation system of the computer; ([0048] the system interacts with the host so it is compatible with the host operating system)

a transient memory disposed in the microprogrammed control module, the microprogrammed control module storing an initial value or a start value of the UART circuit unit in the transient memory to dynamically switch UART function statuses of the UART circuit unit to stop or start a UART function by the recognition software program of the recognition program unit. ([0048] a register (transient memory) in the MCU is written to set UART mode which the examiner interprets as starting a UART. It would be obvious to one of ordinary skill in the art that if you write a register in the MCU to start the UART, then writing a different value to the register will stop the UART and that it must have an initial value)

	As to claim 2 Tian teaches:

further comprising an output module connected with an output end of the microprogrammed control module, and an input module connected with an input end of the microprogrammed control module. ([0039 the adaptor is a charge adapter for a smartphone. It would be obvious that the adapter has input and output functions to communicate with the smartphone)

	As to claim 6 Tian teaches:

wherein the microprogrammed control module is a microcomputer which is integrated to an integrated circuit chip. ([0033], [0102], [0104], and [0107] the examiner interprets the MCU as meeting this requirement. It is well known in the art that MCUs can be integrated into integrated circuits)

	As to claim 8 Tian teaches:

wherein the computer applies a windows operation system (Fig 5 see the PC (personal computer) on the left side of the figure – it is well known in the art that PCs typically run windows OS)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20170269922) in view of Karnik et al. (US 20190082968) and further in view of Dahan et al. (US 20080162980).

	As to claim 7, Tian teaches all of the limitations of claim 1 as above. Tian further teaches:

wherein the electronic switching device is applied to an electronic product, ([0039] teaches the device is a smartphone) Tian doesn’t explicitly teach: “the UART function is applied in factory production tests and health managements” Karnik teaches:

the UART function is applied … and health managements. ([0018], 0068], and [0085] teaches smartphone apps being used to monitor the user’s health) Karnik doesn’t explicitly teach “the UART function is applied in factory production tests” Dahan teaches:

the UART function is applied in factory production tests (Fig 5 element 540 and [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tian, Karnik and Dahan. .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the USB interface has four pins which are a first pin, a second pin, a third pin and a fourth pin, the electronic switching device includes a peripheral circuit system which includes a first bidirectional diode, a second bidirectional diode and a third bidirectional diode, the first pin is connected with a positive pole of the first bidirectional diode through a first testing point, the second pin has a transmitting function, and is connected with a positive pole of the third bidirectional diode, the third pin has a receiving function, and is connected with a positive pole of the second bidirectional diode, each of the first bidirectional diode, the second bidirectional diode and the third bidirectional diode has a ground foot, the ground feet of the first bidirectional diode, the second bidirectional diode and the third bidirectional diode are connected with one another and are connected with ground, the ground feet of the first bidirectional diode, the second bidirectional diode and the third bidirectional diode are connected with a second testing point, the second testing point is connected with the ground” as required by dependent claim 3, in combination with the other claimed limitations (emphasis added). The prior art of record teaches diodes attached to USB connector pins (Cornelius (US 2018004094 
	Claims 4, and 5 would also be allowable as they depend upon claim 3, either directly or indirectly, and are allowable for the same reasons indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181